To your predecessor, Ambassador Paul Lusaka, a worthy son of Africa, we wish to pay a tribute for the good example he gave us and for the commitment that marked the performance of his duties.
May we be permitted also to express our special gratitude to Mr. Javier Perez Cuellar, Secretary-General of the United Nations, for the dedication, determination and talent which have characterized his actions in leading our Organization and for the innovative spirit that has animated the initiatives that have come from his office. In particular, we should like to emphasize our appreciation of the innovative and courageous contribution made, in our opinion, by the analysis of the life of our Organization presented in his successive reports to the General Assembly.
Emerging from the ashes of a catastrophe that assailed our planet and sowed the earth with desolation, the United Nations asserted itself as an instrument to catalyze the hope of all peoples for peace and progress. The celebration of its fortieth anniversary of necessity calls for an analysis of the results attained in the light of the objectives that we set ourselves when the United Nations was founded in San Francisco.
This exercise would, however, prove of little consequence if we did not share the basic premise that the United Nations is what the will and collective action of its Members want it to be. As an expression of the collective will of States, the United Nations has, in their individual or collective action, the only instruments to guarantee the effective attainment of its objectives.
Seen in this way - and that is our understanding - the exercise that we propose is transformed into a consideration of the magnitude and quality of the contributions each Member State has made over these 40 years of coexistence.
When thus formulated, the question of responsibility for the continued use or threat of the use of force in international relations can be seen as attributable not to the inefficiency of the United Nations but to those States that violate Article 2, paragraph 4, of the Charter.
If dejection and despair fill the hearts of those peoples who impotently witness, on many occasions, the inability of the United Nations to intervene to put an end to situations of conflict and aggression that threaten world peace and security, it is imperative to say that the actions called for in Chapter VII of the Charter are not being applied because of the lack of a common political will on the part of some Member States.
If differences of interests and disputes between States often develop into situations of open conflict, we must recognize that the mechanisms for the peaceful resolution of disputes contained in Chapter VI, and recourse to the International Court of Justice, are often ignored by Member states.
If the opulence of some stands in contrast with the poverty of the majority, this situation is not the result of any natural order of things, nor of the absence of a declared intention of the United Nations to conceive, adopt and promote actions aimed at a more just economic order.
The truth of the matter resides in the stifling selfishness of a few who show their reluctance to challenge privileges of a bygone historical era by their opposition to changes in the structure and mechanisms of international economic relations that are intended to serve the development of all.
Only through renewed commitment to the ideals of the United Nations shall we be able to restore its privileged and irreplaceable role in the continuing search for better forms of civilized coexistence among men.
The presence of a delegation from the Democratic Republic of Sao Tome and Principe in this great assembly of sovereign nations is not only testimony to the fulfillment of the principle of universality of the United Nations, but also a tribute to its important role in promoting the rights of peoples to self-determination.
It is important to mention here the significant contribution made by the adoption of resolution 1514 (XV) to the process of making our Organization truly universal.
For the people of Sao Tome and Principe, this resolution placed on the agenda of the international community the long struggle of our people to affirm its own identity and to assume its national destiny.
Conditioned by geographic isolation and oppressed by the repressive action of the colonial occupiers who deliberately limited us to a way of life isolated from the major liberating currents of our century, the struggle of the people of Sao Tome and Principe found in the liberating ideal of the United Nations and in the anti-colonial movement it generated a support that galvanized its struggle, inspired its strategy and strengthened its determination.
The national sovereignty achieved on 12 July 1975, and our rightful subsequent integration into the international community as a State made it incumbent upon our State to adopt the ideals of the United Nations as its own and to pattern its external relations along the lines set forth in the Charter.
The fact that the Democratic Republic of Sao Tome and Principe is a staunch supporter of the United Nations and that it contributes as far as it can to the attainment of its objectives is, therefore, merely a matter of consistency and responsibility.
The breadth and degree of our involvement is consequently unique, and conditioned only by recognition of the limits on our own capacity for independent action.
Our membership in the Organization of African Unity (OAU) and in the Movement of Non-Aligned Countries is consistent with our recognition that the attainment of our national aspirations, and any significant participation in international life necessarily involve the blending of our own specific interests into a broad regional and international consensus that promote co-operation as an essential condition for the peace and progress of mankind.
Thus we refrain from taking part in schemes to divide the world into spheres of influence sustained by political-military alliances, or in action which, starting with a definition of selfishly-delineated national interests, generate tension and conflict which threaten world peace and security.
Thus we have chosen a policy of non-alignment as the most consistent way to defend our own commitment to universal peace, understanding and good neighborliness and active participation in the search for solutions to the problems of our time.
But precisely because we understand that this commitment will be fully realized only in a world free of elements of conflict and war, we take an active part in the crusades on which our Organization has conferred legitimacy and which are understood to be consistent with its principles and compatible with the objectives it is pursuing.
We include in this line of action our support for the struggle of peoples for self-determination and independence, for the elimination of racism, for respect for human rights, for disarmament, and for a ban on the threat or use of force in relations between States.
Because our efforts to achieve national well-being and progress cure obstructed and are weakened by the existing world economic order, we join our voice to these of the countries of the underdeveloped areas which question the assumptions of the current order, and point out alternative paths which will bring justice to all, and will guarantee to all a just compensation for the effort expended in the creation of world wealth.
The impetus given by the United Nations to the process of self-determination and independence of nations and peoples under colonial domination must be seen as one of the achievements of the greatest political significance in the history of contemporary international relations.
While the United Nations can be proud of the progress made in Africa, Asia and Latin America, there remain situations which require a redoubled commitment, because in addition to denying rights established by our Organization, they appear in some cases as threats to international peace and security.
In South Africa, the system of apartheid continues to be a permanent source of tension, a destabilizing factor and the chief obstacle to peace in the region.
The arrogance with which the apartheid regime defies the collective will of the international community, systematically violates the territorial integrity of neighboring States, trains, finances and arms groups working against legitimate and lawfully constituted governments, calls for action which should be completely unambiguous and should lead to the abolition of the system.
Forced into war, despite its desire for peace, the People's Republic of Angola is making enormous military and economic sacrifices to defend its territorial integrity, which is repeatedly violated by the racist army.
Since the People's Republic of Angola has already demonstrated its readiness to negotiate, and its flexibility in the search for a solution compatible with its own sovereign rights, the justifications for the state of undeclared war imposed on it by South Africa are groundless, and one must question the good faith with which the Pretoria regime says that it is living up to its commitments.
A very clear substantiation of our affirmation is the attempted sabotaging of Cabinda Gulf, and the most recent invasion and occupation of the southern part of Angolan territory.
Counting on the destabilization of the region and the economic enfeeblement of the neighboring States as a condition for its own survival, the apartheid regime's opposing the climate of peaceful coexistence born of the N'Komati agreements and is attacking other front-line States.
In Namibia, the installation of a so-called "interim government" represents a challenge to the desire already expressed by the international community to see an independent Namibia, and is one more obstacle to the process of implementing Security Council resolution 435 (1978).
Developments in the situation inside South Africa make it clear that the challenge to the apartheid system led by the African National Congress (ANC) and other democratic forces cannot be stifled by successive waves of repression legalized by states of emergency. They make it imperative for there to be a real dialog aimed at dismantling apartheid and introducing a system in which the individual rights and freedoms of each and every person are recognized and protected.
In view of the intransigence of the Pretoria regime in refusing to admit the pressing nature of the changes required, and since all the doubts that have been dispelled of those who still entertain hopes as to its renouncing the basis of its racist policy, there is no other way out but firm and collective action by the international community and especially by those who maintain close relations with South Africa.
While welcoming the adoption by the Security Council of resolution 571 (1985) and the measures decreed by various Member States, we believe that these must be followed up by more vigorous actions and, in particular, by the measures specified in Chapter VII of the Charter of the United Nations.
Situations of conflict continue in other regions of the continent. An African problem, the question of Western Sahara merits special attention.within the framework of the Organization of African Unity (OAU), and in strict observance of the principles embodied in its charter, with a view to determining criteria which should be met by a just solution that will respect the dignity of all the peoples involved.
Resolution AHG 104 adopted by the Heads of State and Government of the Pan-African organization constitutes, in our view, the most appropriate legal framework for a permanent resolution of the question. Opting for a dialog between the POLISARIO Front and the Kingdom of Morocco as a first step, the Organization of African Unity (OAU) calls above all for a peaceful outcome that will lead more surely to the establishment of a cease-fire, a condition deemed indispensable to the holding of a referendum on self-determination.
The position taken by the recent Ministerial Meeting of the Movement of Non-Aligned Countries and the resolutions adopted by the General Assembly reflect an international consensus that confers upon the OAU's decision the legitimacy necessary for pursuing the efforts leading to its implementation.
As part of the central region of the African continent, the Democratic Republic of Sao Tome and Principe maintains with the neighboring States a dynamic relationship in which the good-neighborliness principle has pride of place. The steps taken by the OAU and, in this context, the efforts of the President of the People's Republic of the Congo to create a climate favorable to national reconciliation among the people of Chad deserve our full support. We believe that peace in Chad will be attained only by national reconciliation and by the recognition of the right of the people of Chad to decide for themselves, without foreign interference, on the ways and means that will best guarantee the defense of their national identity.
In the Middle East, the wars that assail the region constitute a reason for continuing concern on the part of the international community, especially when their effects are extended to States which, traditionally peaceful, are attacked
for welcoming on their soil the legitimate representatives of a people whose right to an independent, sovereign homeland was usurped. It is our conviction that, regardless of the framework agreed upon, whether it be regional or international, a just and lasting solution of the conflict in the Middle Bast will not be achieved with the exclusion of the Palestine Liberation Organization (PIO), the authentic and legitimate representative of the Palestinian people.
In the same region, another conflict is leading to the unjustified destruction of the national resources that are so necessary for the development of the peoples involved. Regretting that reason has given way to intransigence-, we join those who are appealing to Iran and Iraq to put an end to hostilities and to add their efforts to the common cause of the Arab peoples.
We are watching with growing concern the rise in tension in Central America. By seeking a solution that will limit the conflict in Central America through an understanding that respects the legitimate rights and interests of each country involved, the initiative of the Contadora Group, because it is based on the principles enshrined in the Charter, seems to us to be a valid alternative for peace which should be backed and encouraged to continue.
Though they are a source of reason and an encouragement to perseverance, the realization of the principles adopted by our Organization continues to be an elusive objective for certain peoples. The right of a people to true self-determination and independence should not be seen as depending upon its compatibility with regional or subregional convenience or with the national
interests of one State or another. As an absolute right of peoples, it supersedes the wheelings and dealings that seek to find justification for violation of that right in respect for the no-less legitimate right of States to non-interference in their internal affairs. Non-interference in the internal affairs of States has been a weapon brandished to avoid denunciation of the interruption of a process of decolonization by the use of force against a defenseless people.
The struggle of the people of East Timor has already gone far beyond its borders and is seeking, abroad, to break through a wall of silence which cannot ' stifle the cry of emancipation uttered by the Maubere people. The recognition by the administering Power of the colonial fact and the armed resistance of the Maubere people, led by FRETILIN, are clear evidence that the Maubere people have not as yet benefited from the right to real self-determination. We commend the efforts that have been made by the Secretary-General to carry out the mandate given him by the General Assembly, and hope that talks between the parties, Portugal and Indonesia, will lead to a negotiated settlement of the essential question, namely, the self-determination of the people of East Timor.
The continued division of the Korean peninsula and the state of tension that it entails constitute a constant concern for our country. We wish to praise and encourage the contacts between the two parts of Korea, and we continue to hold the view that only the peaceful reunification of Korea will guarantee peace in the region and will give satisfaction to the legitimate aspirations of the Korean people.
There can be no doubt that negative effects of the present international economic order on the developing countries. Children, the innocent victims of this situation, cry out for special attention on the part of the international community. The decision by the United Nations Children's Fund to undertake a world-wide immunization program extending to the year 1990 is one contribution to the required action and it has the total support of the Democratic Republic of Sao Tome and Principe.
Aggravated by the combination of the world economic crisis and natural calamities, the situation of many African countries, characterized by low levels of production, a drop in export earnings, constantly rising debt servicing requirements, food shortages and reduced capacity for investment in the productive sector, has merited special attention from the international community.
It is timely to express here our gratitude to the Secretary-General for his work in calling the attention of the international community to the economic crisis prevailing in Africa and for the many actions that followed the adoption by the General Assembly, at its thirty-ninth session, of the Declaration on the Critical Economic Situation in Africa.
Aware of the gravity of the situation, the Heads of State and Government of the OAU, recognizing the primary responsibility of the African countries in overcoming the crisis, identified, in accordance with the Lagos Plan of Action, some measures designed to revitalize African economies and called upon the international community, especially the institutions of the United Nations system, to provide assistance in many forms.
As an island country in Africa on the list of the least developed countries, the Democratic Republic of Sao Tome and Principe has not been spared the adverse effects of the world economic crisis. The effects of this crisis, together with factors of an internal order, including climatic instability, have forced us to redefine our priorities and to devise a program of economic recovery and revitalization that relies on the maximum utilization of existing potential.
Within this context, we recognize that an inflow of external aid appears at this stage to be an essential condition for success, so that, together with the United Nations Development Program, we will at the end of this year carry out the first phase of the round table in Brussels with the partners in the economic
development of our country. continue to believe that the Members countries and other institutions in the United Nations system will be able to respond in a substantial and understanding manner to this initiative.
Renewing our faith in and our total acceptance of the ideals and principles of the United Nations, we would express the belief that this fortieth session will go down in history as a milestone as we reaffirm our confidence in and collective dedication to the role that the United Nations is called upon to play in the search for a better world.
